Citation Nr: 0530252	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for incomplete 
paralysis of the left ulnar nerve, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left arm, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right arm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1944 to 
October 1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board remanded this matter to 
the RO in June 2004.

The issues pertaining to the ratings for the left arm nerve 
paralysis and muscle injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The right arm muscle injury manifests itself in no more than 
moderate muscle injury.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of shell 
fragment wound of the right arm have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 
Diagnostic Code 5307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, and is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  

The issues on appeal were initially addressed in a November 
2001 rating decision.  In a July 2001 and June 2004 letters, 
VA notified the appellant of the VCAA, and complied with the 
duties to inform under the VCAA.  The record shows that he 
has been informed of what evidence is necessary to 
substantiate his claim, who is responsible for obtaining what 
evidence, and that he may submit any evidence within his 
possession.  The RO has also taken the appropriate measures 
to assist him in obtaining evidence pertinent to his claim.  
Subsequently, after all proper notification was made, the RO 
adjudicated the claim via a June 2005 supplemental statement 
of the case.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements of this case.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran, and is 
thus harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) have been satisfied.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

§4.56 Evaluation of muscle disabilities:
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record 
of superficial wound with brief treatment and return 
to duty. Healing with good functional results. No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained 
in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected 
by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of 
muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. (Authority: 
38 U.S.C. 1155) 
38 C.F.R. § 4.56 (2005)

Under DC 5307, for the major hand, a 10 percent rating is 
awarded for moderate muscle injury; for moderately severe 
muscle injury, a 30 percent rating is awarded; for severe 
muscle injury, a 40 percent rating is awarded.  

Factual Background

Service medical records indicate that in February 1945, the 
veteran was wounded when a mortar round exploded.  He 
sustained a penetrating wound in the antero-lateral surface 
of the left lower arm, with incomplete paralysis of the left 
radial nerve.  He also suffered a perforating wound of the 
right forearm.  With regard to treatment for the right arm, 
secondary closure was performed in March 1945.  An October 
1945 x-ray revealed no fracture or metallic foreign bodies. 
The veteran received a Certificate of Disability for 
Discharge based on the injury to the left arm.

VA examination in November 1946 showed well-healed scars of a 
superficial penetrating shell fragment wound on the medial 
third of the ulnar side of the right forearm.  These scars 
were asymptomatic and there was no gross loss of underlying 
tissue structure.  The veteran had normal range of motion and 
full use of the entire right upper extremity.  The assessment 
was, scars, well healed, perforating wound, middle third 
right forearm, asymptomatic.
 
Reports of November 2001 and June 2002 VA peripheral nerves 
examinations indicate, in pertinent part, that the veteran 
had 5/5 strength in the right upper extremity.  

A June 2002 VA examination of the hands notes that the 
veteran was right-handed.  X-rays of the right forearm were 
negative for any abnormalities.  

Report of a February 2003 VA examination indicates that the 
veteran had two scars in the right arm.  The first was a 
rounded scar measuring 3 x 2 cm.  It was midway on the 
forearm and on the lateral aspect of the forearm; the veteran 
thought that this was the entrance wound.  Behind this, more 
to the lateral aspect, there was another round scar measuring 
1 1/2 cm in diameter.  Both scars were nontender and well 
healed.  The bigger scar had a slight depression in the 
center.  There was no other activity, such as oozing or the 
like.  The fist in both hands was of good quality and 
strength, and was about 20 percent stronger in the right 
hand.  He was able to oppose all the fingers in the right 
hand with the thumbs. There was no muscle atrophy.  The 
assessment was status post shrapnel wound to the right 
forearm with residual scars.  

Analysis

The Board finds that the veteran's right arm muscle injury is 
no more than moderately disabling.  The right arm injury is 
reported to have consisted of perforation of soft tissue in 
the forearm, requiring secondary closure approximately two 
weeks after the occurrence of the injury.  The post-service 
treatment records do not show treatment for or complaints of 
any problems related to the right arm.  The only residuals 
noted on recent examinations were two nontender, well-healed 
scars, one with slight depression in the center.  There was 
no limitation of motion of the right hand, decreased 
strength, or any muscle atrophy.  The history and complaints 
of this wound are not consistent with a moderately severe 
muscle injury as there is no record of consistent complaint 
of cardinal signs or symptoms of muscle disability.  
Furthermore, there is no loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, nor do tests of strength and endurance 
demonstrate positive evidence of impairment.  With regard to 
objective findings, the only positive findings are 
essentially asymptomatic scars.  The findings in this case do 
not approximate the requirements for a moderately severe 
muscle disability.  Further, the evaluation of the scars 
under 38 C.F.R. § 4.118 (2004) also does not warrant higher 
rating.  Accordingly, entitlement to an increased rating for 
the right arm disability is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

An increased rating for residuals of shell fragment wound of 
the right arm is denied. 


REMAND

In February 1945, the veteran was wounded when a mortar round 
exploded.  He sustained a penetrating wound in the antero-
lateral surface of the left lower arm, with incomplete 
paralysis of the left radial nerve.  

Rating decisions in 1946 and 1947 awarded the following: a 20 
percent rating under DC 8514 for incomplete paralysis of the 
left radial nerve secondary to shell fragment wound of the 
left arm at elbow, effective from October 1945; a separate 
rating was assigned under DC 5306 for muscle Group VI injury 
on the left.  

VA medical records indicate that in April 1967, the veteran 
was seen for weakness and numbness over the ulnar aspect of 
his left hand and palmar surface during the past few years.  
He underwent neurolysis and anterior transplantation of ulnar 
nerve at left elbow.  

Subsequently, in an October 1967 rating decision, the RO 
changed the rating code for the nerve paralysis of the left 
arm from DC 8514 to DC 8516, and continued the same 20 
percent rating, but for incomplete paralysis of the left 
ulnar nerve, rather than the radial nerve.
  
Current VA examinations essentially indicate problems 
relating to the ulnar nerve.  The RO has awarded a 30 percent 
rating for severe incomplete paralysis of the ulnar nerve 
under DC 8516. 

The evidence of record is not adequate for determining what 
evaluation is warranted for the left arm incomplete 
paralysis.  Additional VA examination is necessary in order 
for the Board to determine whether the ulnar and radial nerve 
paralysis present different symptoms, warranting separate 
evaluations, or if they present similar symptoms, thus 
warranting evaluation under the diagnostic code with the most 
predominant features (or the diagnostic code which allows for 
the highest rating).  

In addition, it is noted that the veteran is also service 
connected and assigned a separate rating for left arm muscle 
injury and left elbow arthritis, secondarily caused by the 
in-service injury.  VA law requires that a rating for 
disabilities of an extremity not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  Also, the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14.  A muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  Given 
that numerous conditions of the same extremity are involved 
here, it would be of great assistance to the Board if a VA 
examination were conducted to specify the symptoms related to 
each condition of the left arm (e.g., left elbow arthritis, 
Muscle Group VI injury, ulnar nerve paralysis, radial nerve 
paralysis).   

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be scheduled for 
VA neurological and orthopedic 
examinations, by an orthopedist or 
neurologist.  All indicated tests and 
studies are to be performed.  Prior to 
each examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The report is to include a 
detailed review of the veteran's history, 
current complaints, and the severity of 
the left ulnar nerve and radial nerve 
paralysis as well as the Muscle Group VI 
injury.  The examiner is asked to specify 
the symptoms involved for each condition 
of the left arm.  This includes the 
symptoms associated with the left ulnar 
nerve paralysis, left radial nerve 
paralysis, left Muscle Group VI injury, 
and left elbow arthritis.  Any 
overlapping symptoms should also be 
specified.  Each examiner must provide a 
clear explanation for each finding and 
opinion expressed.  

2.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


